 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5       SEAN E. COOTS,                                        Case No. 3:19-cv-00689-LRH-CLB
 6                                          Petitioner,
               v.                                                            ORDER
 7
         ISIDRO BACA, et al.,
 8
                                         Respondents.
 9

10            Good cause appearing, Petitioner’s Motion for Enlargement of Time (ECF No. 5) is
11   GRANTED. Petitioner will have until January 21, 2020, to file an amended petition for writ of
12   habeas corpus. 1
13            DATED this 23rd day of December, 2019.
14

15
                                                              LARRY R. HICKS
16                                                            UNITED STATES DISTRICT JUDGE
17

18
19

20

21

22

23

24

25

26
     1
       Petitioner requested an extension until January 20, 2020; however, that day is a federal holiday. For
27   clarity, the Court sets the deadline on the following business day.
28

                                                          1
